UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08228 The Timothy Plan (Exact name of registrant as specified in charter) The Timothy Plan 1055 Maitland Center Commons Maitland, FL32751 (Address of principal executive offices)(Zip code) William Murphy Huntington Asset Services, Inc. 2960 N. Meridian St, Ste 300. Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 800-846-7526 Date of fiscal year end:12/31 Date of reporting period:06/30/2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Registrant’s audited annual financial reports transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 are as follows: SEMI-ANNUAL REPORT June 30, 2011 (Unaudited) TIMOTHY PLAN VARIABLE SERIES Strategic Growth Conservative Growth Letter from the President June 30, 2011 Arthur D. Ally Dear Strategic Growth Variable and Conservative Growth Variable Shareholder, The market recovery that began in mid-March, 2009 continued although it has been a rather choppy ride as of late.As you know, your Timothy Plan Variable Fund investment is a compilation of several of Timothy’s underlying funds and, as such, your performance is directly related to the performance of those underlying funds.Currently, our allocation into the underlying funds is as follows: Conservative GrowthStrategic Growth · Large/Mid Cap Value Fund15.0 %20.0 % · Small Cap Value Fund 5.0 %7.5 % · Large/Mid Cap Growth Fund12.0 %20.0 % · Aggressive Growth Fund 3.0 %7.5 % · International Fund 10.0 %25.0 % · High Yield Bond Fund 10.0 %10.0 % · Defensive Strategies Fund 15.0%10.0% · Fixed Income Fund 30.0 % The performance of these two funds is directly related to the performance of our underlying funds and, in our opinion, all of our underlying funds are managed by firms that we believe to be as good as, if not better than, the management of any mutual fund family in the industry. There were many factors that played into the underlying funds’ performances.Even with the world-wide debt crisis, including our own U.S. debt crisis, a sluggish domestic economy, fears of inflation, and numerous other concerns creating a volatile market environment, the Funds provided investors positive returns in the first half of 2011. All of our various managers still believe that the worst of the violent market is probably behind us.If they are right, as I believe they are, I expect the remainder of 2011 to continue to be a little unsettled, but also believe this year should produce mildly positive investment results.As you know, however, no one can guarantee future results.The one thing I can assure you is that every one of our managers continues to work very hard on your behalf. As I have stated repeatedly in the past, the Timothy Plan is serious about our mission (to genuinely screen our investments and attempt to deliver competitive investment results) and our commitment to continuously pursue Kingdom Class quality in everything we do.Thank you for being part of the Timothy Plan family. Sincerely, Arthur D. Ally, President Timothy Plan Fund Performance [1] Fund Profile | Conservative Growth Portfolio Variable Series June 30, 2011 (Unaudited) EXPENSE EXAMPLE (Unaudited): As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees and low balance fees; and indirect costs, including management fees, and other Fund operating expenses. This example is intended to help you understand your indirect costs, also referred to as “ongoing costs” (in dollars), of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period of January 1, 2011, through June 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Ending Account Expenses Paid Value Value During Period* 1/1/2011 through 1/1/2011 6/30/2011 6/30/2011 Actual* $ $ $ Hypothetical** $ $ $ * Expenses are equal to theFund’s annualized expense ratio of 0.42%, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the partial year period). The Fund’s ending account value in the first line in the table is based on its actual total return of 4.39% for the six-month period of January 1, 2011, to June 30, 2011. ** Assumes a 5% return before expenses. Timothy Plan Conservative Growth Portfolio Variable Series [2] Schedule of Investments | Conservative Growth Portfolio Variable Series As of June 30, 2011 - (Unaudited) MUTUAL FUNDS(A) - 99.90% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan Fixed Income Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds (cost $34,112,275) SHORT-TERM INVESTMENTS - 0.06% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08%(B) Total Short-Term Investments (cost $24,690) Total Investments (cost $34,136,965) - 99.96% $ OTHER ASSETS LESS LIABILITIES - 0.04% Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. (B) Variable rate security; the rate shown represents the yield at June 30, 2011. The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [ 3 ] Statement of Assets & Liabilities | Conservative Growth Portfolio Variable Series As of June 30, 2011 - (Unaudited) ASSETS Investments in Affiliated Securities at Fair Value (cost $34,112,275)[NOTE 1] Investments in Unaffiliated Securities at Fair Value (cost $24,690) Receivables for: Fund Shares Sold Interest 5 Prepaid Expenses Total Assets LIABILITIES Payable for Fund Shares Redeemed Payable to Advisor Accrued Expenses Total Liabilities Net Assets SOURCES OF NET ASSETS At June 30, 2011, Net Assets Consisted of: Paid-in Capital Accumulated Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments Net Unrealized Appreciation (Depreciation) in Value of Investments Net Assets Shares of Capital Stock Outstanding (No Par Value, Unlimited Shares Authorized) Net Asset Value, Offering and Redemption Price Per Share ($40,457,883 / 3,543,882 Shares) The accompanying notes are an integral part of thsee financial statements. Timothy Plan Conservative Growth Portfolio Variable Series [4 ] Statement of Operations | Conservative Growth Portfolio Variable Series For the Six Months Ended June 30, 2011 - (Unaudited) INVESTMENT INCOME Interest from Unaffiliated Funds $
